DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 4-8 in the reply filed on 5/13/2022 is acknowledged.

Claims 1-4 have been withdrawn, Claims 9-20 have been cancelled, and Claims 4-8 are pending and prosecuted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Eurek on 5/27/2022.

The application has been amended as follows: 


1-3. (Cancelled)
4. (Currently Amended) A hub device for determining a virtual workstation for use with a virtual environment, comprising: 
	a transceiver configured to communicate with a display system for presenting a virtual reality or augmented reality 
	one or more sensors configured to detect aspects of a physical environment in proximity to the hub device; and 
	one or more processors configured to: 
		determine, via the one or more sensors, the aspects of the physical environment in proximity to the hub device; 
		based on determining the aspects of the physical environment, defining one or more zones for the user to interact with a physical peripheral input device and a virtual display provided by the display system; and 
		transmit, via the transceiver, to the display system, information indicative of the one or more zones,
	wherein the one or more zones include a first zone that defines an area characterized in that the physical peripheral input device placed within the first zone is used by a first user to interact with one or more virtual displays rendered by the display system,
	wherein the one or more zones further includes a second zone characterized in that a virtual display can be perceived by the first user as being located within the second zone and interaction with a physical peripheral device within the first zone modifies content observable by the first user rendered on the virtual display within the second zone,
	wherein the one or more zones further includes a third zone characterized in that content displayed within the third zone is viewable by a plurality of users interacting within an augmented reality or virtual reality virtual environment, and
	wherein content displayed within the second zone is viewable by only the first user of the plurality of users.


5. (Cancelled).

6. (Cancelled).

7. (Cancelled).

8. The hub device of claim 4, wherein the display system is a head-mounted display (HMD).

21. (New) The hub device of Claim 4, wherein the content displayed within the second zone is viewably by the plurality of users when moved to the third zone. 

22. (New) The hub device of Claim 4, wherein the content displayed within the third zone remains unmoved as the physical peripheral input device placed within the first zone is moved causing the content displayed within the second zone to move as well. 
23. (New) The hub device of Claim 4, wherein the content displayed within the third zone includes the one or more virtual displays, and when the physical peripheral input device is lifted by the first user the one or more virtual displays are collapsed. 
24.(New) The hub device of Claim 23, wherein the one or more virtual displays are expanded when the physical peripheral input device returns from being lifted to an approved location. 
25. (New) A system comprising: 
	one or more processors;
	one or more non-transitory computer-readable storage mediums containing instructions configured to cause the one or more processors to perform operations including:
	communicating, via a transceiver, with a display system for presenting a virtual reality or augmented reality virtual environment to a user; 
	detecting and determining, via one or more sensors, aspects of a physical environment in proximity to a hub device; 
	defining, based on determining the aspects of the physical environment, one or more zones for the user to interact with a physical peripheral input device and a virtual display provided by a display system; and 
	transmitting to the display system, via the transceiver, information indicative of the one or more zones,
	wherein the one or more zones include a first zone that defines an area characterized in that the physical peripheral input device placed within the first zone is used by a first user to interact with one or more virtual displays rendered by the display system,
	wherein the one or more zones further includes a second zone characterized in that a virtual display can be perceived by the first user as being located within the second zone and interaction with a physical peripheral device within the first zone modifies content observable by the first user rendered on the virtual display within the second zone,
	wherein the one or more zones further includes a third zone characterized in that content displayed within the third zone is viewable by a plurality of users interacting within an augmented reality or virtual reality virtual environment, and 
	wherein content displayed within the second zone is viewable by only the first user of the plurality of users.

26. (New) The system of claim 25, wherein the display system is a head-mounted display (HMD).

27. (New) The system of claim 25, wherein the content displayed within the second zone is viewably by the plurality of users when moved to the third zone.

28. (New) The system of Claim 25, wherein the content displayed within the third zone remains unmoved as the physical peripheral input device placed within the first zone is moved causing the content displayed within the second zone to move as well.

29. (New) The system of Claim 25, wherein the content displayed within the third zone includes the one or more virtual displays, and when the physical peripheral input device is lifted by the first user the one or more virtual displays are collapsed.

30.(New) The system of Claim 29, wherein the one or more virtual displays are expanded when the physical peripheral input device returns from being lifted to an approved location.

31. (New) A method for determining a virtual workstation for use with a virtual environment, the method comprising: 
	communicating, via a transceiver, with a display system for presenting a virtual reality or augmented reality virtual environment to a user; 
	detecting and determining, via one or more sensors, aspects of a physical environment in proximity to a hub device; 
	defining, based on determining the aspects of the physical environment, one or more zones for the user to interact with a physical peripheral input device and a virtual display provided by a display system; and 
	transmitting to the display system, via the transceiver, information indicative of the one or more zones,
	wherein the one or more zones include a first zone that defines an area characterized in that the physical peripheral input device placed within the first zone is used by a first user to interact with one or more virtual displays rendered by the display system,
	wherein the one or more zones further includes a second zone characterized in that a virtual display can be perceived by the first user as being located within the second zone and interaction with a physical peripheral device within the first zone modifies content observable by the first user rendered on the virtual display within the second zone,
	wherein the one or more zones further includes a third zone characterized in that content displayed within the third zone is viewable by a plurality of users interacting within an augmented reality or virtual reality virtual environment, and 
	wherein content displayed within the second zone is viewable by only the first user of the plurality of users.

32. (New) The method of claim 31, wherein the display system is a head-mounted display (HMD).

33. (New) The method of claim 31, wherein the content displayed within the second zone is viewably by the plurality of users when moved to the third zone.

34. (New) The method of Claim 31, wherein the content displayed within the third zone remains unmoved as the physical peripheral input device placed within the first zone is moved causing the content displayed within the second zone to move as well.

35. (New) The method of Claim 31, wherein the content displayed within the third zone includes the one or more virtual displays, and when the physical peripheral input device is lifted by the first user the one or more virtual displays are collapsed.

36.(New) The method of Claim 35, wherein the one or more virtual displays are expanded when the physical peripheral input device returns from being lifted to an approved location.
	
	End of Amendment.

Allowable Subject Matter
Claims 4, 8, and 21-36 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggest the features present in independent claims 4, 24, and 30.

Anderson et al., US Patent Publication 2012/0249587, discloses an HMD to view a user’s fingers as they are typing on a keyboard to work on a virtual display screen. The HMD displays a current application 601, a game control or application control 605, and the keyboards and the users hands 602/603 (See Figure 3B). Anderson also discloses capturing and detecting the keyboard and the users hands for presentation in the virtual environment. However, Anderson does not disclose the features present in independent claims 4, 2,4 and 30.

Macgillivray, US Patent Publication 2018/0150204, discloses a VR system for a user to interact with a keyboard to control virtual screens, as seen in Figure 4A. However, Macgillivray does not disclose the features present in independent claims 4, 2,4 and 30.


LightVR, discloses a VR program that displays the real world perspective of the users keyboard and hands for interaction with virtual screens. However, LightVR  does not disclose the features present in independent claims 4, 2,4 and 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699